Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-12-00812-CV

                               IN THE INTEREST OF J.E.H., a Child

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-PA-02116
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: March 13, 2013

AFFIRMED

           This is an appeal from the trial court’s order terminating Appellant’s parental rights to his

child. The court-appointed appellate attorney filed a brief containing a professional evaluation of

the record and demonstrating that there are no arguable grounds to be advanced. The attorney

concludes that his client’s appeal is frivolous and without merit. The attorney’s brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-

CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying

Anders procedure in an appeal from a termination of parental rights) (mem. op.); see also In re

K.M., 98 S.W.3d 774, 775 (Tex. App.—Fort Worth 2003, no pet.) (same).

           Appellant’s attorney certified that a copy of his brief was delivered to his client who was

advised of his right to examine the record and to file a pro se brief. Appellant did not file a pro
                                                                                   04-12-00812-CV


se brief. After reviewing the record, we agree that Appellant’s appeal is frivolous and without

merit. We affirm the trial court’s order and grant Appellant’s attorney’s motion to withdraw.


                                                Patricia O. Alvarez, Justice




                                              -2-